    Case 3:21-cv-01007-L-BH Document 13 Filed 07/23/21                      Page 1 of 2 PageID 98



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

WILBERT JAMES VEASEY, JR,                             )
    ID # 44133-177,                                   )
           Movant,                                    )
                                                      )       No. 3:21-CV-1007-L-BH
vs.                                                   )       No. 3:12-CR-54-L(3)
                                                      )
UNITED STATES OF AMERICA,                             )
          Respondent.                                 )       Referred to U.S. Magistrate Judge1

                                                 ORDER

        On June 25, 2021, this habeas case under 28 U.S.C. § 2255 was dismissed as premature

because the movant’s criminal conviction was not final at the time he filed this action. (See docs.

4, 6, 7.) The movant filed a motion for reconsideration under Federal Rule of Civil Procedure

59(e) that was received on July 6, 2021, contending that he had submitted a new § 2255 motion

on May 25, 2021, after his conviction became final. (See doc. 8.) On July 9, 2021, it was

recommended that the motion be denied, primarily because the docket reflected no new § 2255

motion. (See doc. 9.) After the movant again asserted that he had previously submitted a § 2255

motion (see doc. 10), the Clerk’s Office was asked to confirm that no motion had been submitted.

On July 21, 2021, the Clerk’s Office advised that Movant had indeed submitted a § 2255 motion

dated May 25, 2021, which did not appear on the docket, and it docketed the filing and updated

the docket to reflect its submission. (See doc. 5-1.) Because Movant did file a § 2255 motion

dated May 25, 2021, the findings, conclusions, and recommendation dated July 9, 2021 (doc. 9),

are hereby VACATED.




1
 By Special Order No. 3-251, this habeas case was automatically referred for determination of non-dispositive
motions and issuance of findings, conclusions and recommendation.
  Case 3:21-cv-01007-L-BH Document 13 Filed 07/23/21                Page 2 of 2 PageID 99



        Rather than reopening this prematurely-filed and closed case, the movant’s May 25, 2021

motion, which was filed after his conviction became final, should be opened as a new action under

28 U.S.C. § 2255. Accordingly, the Clerk of Court is DIRECTED to: (1) docket the movant’s §

2255 motion dated May 25, 2021 and received on May 28, 2021, in the underlying criminal case;

(2) open a new habeas case under 28 U.S.C. § 2255; (3) docket the § 2255 motion dated May 25,

2021 and received on May 28, 2021, in that new case; (4) directly assign the new case to the same

District Judge and Magistrate Judge as in this case; (5) and file a copy of this order in the new

case.

        SIGNED this 23rd day of July, 2021.
